Me. Justice MilbueN :
I concur in the opinion of tbe Chief Justice, and in tbe conclusions reached and stated by him. As to tbe matter of tbe right of trial by jury, I am, as be is, of tbe opinion that, when tbe constitution was framed and adopted, tbe framers thereof and tbe people were supposed to know what tbe then right- of trial by jury was, and tbe provision of tbe instrument referred to was adopted with its meaning to be understood in tbe light of tbe law as to tbe right of trial by jury as adjudicated at tbe time of such adoption. Nothing in tbe opinion or conclusions of tbe Chief Justice should be understood as invading tbe right of tbe people to trial by jury as they bad it at tbe time of the adoption of tbe constitution, and this case may be only a precedent as to what tbe law affecting such right shall be under circumstances similar to those appearing in tbe record of the appeal now here decided.
Me. JusxiCE Pigott :
Trial by jury of the legal title to tbe ore bodies in controversy was, as I believe, a matter of right. For this reason I dissent from tbe conclusion announced in paragraph numbered 2 of tbe foregoing opinion, and shall, if other duties permit, hereafter express my views upon tbe subject. With this -very important exception, I agree with tbe results reached upon tbe other questions considered in tbe opinion.